Citation Nr: 1103299	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, variously claimed as a nervous 
condition, schizophrenia, posttraumatic stress disorder and 
depression.  

2.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected cold injury, right foot. 

3.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected cold injury, left foot. 

4.  Entitlement to service connection for bilateral arthritis of 
the knees.

5.  Entitlement to service connection for degenerative disc 
disease of the spine.

6.  Entitlement to service connection for residuals of cold 
injury to the legs.

7.  Entitlement to service connection for residuals of cold 
injury to the hands.

8.  Entitlement to service connection for tendonitis of the right 
shoulder.  

9.  Entitlement to service connection for a dental condition.

10.  Entitlement to service connection for a skin condition.

11.  Entitlement to service connection for an acquired 
psychiatric disorder.  

12.  Entitlement to a total rating due to individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2003 and July 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefit sought on appeal.  
The Veteran appealed those decisions, and the case has been 
referred to the Board for appellate review.  

The Board has recharacterized the issues of entitlement to 
service connection for depression and entitlement to service 
connection for posttraumatic stress disorder (PTSD) to more 
broadly include entitlement to service connection for an acquired 
psychiatric disability, variously diagnosed as depression, 
schizophrenia, a nervous condition and PTSD pursuant to Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, entitlement to service connection for a 
dental condition, entitlement to service connection for a skin 
condition, entitlement to service connection for tendonitis of 
the right shoulder and entitlement to individual unemployability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A series of rating decision, the most recent being from April 
2001, denied entitlement to service connection for an acquired 
psychiatric disorder.  The Veteran did not appeal that rating 
decision and it is now final.  

2.  The evidence received since the April 2001 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

3.  The Veteran's service-connected residuals of a right foot 
cold injury have been manifested by pain and nail abnormalities.  

4.  The Veteran's service-connected residuals of a left foot cold 
injury have been manifested by pain and nail abnormalities.  

5.  The Veteran does not currently have bilateral arthritis of 
the knees. 


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which denied entitlement to 
service connection for an acquired psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in April 2001 is new and material and the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right foot cold injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 40104, Diagnostic Code 7122 (2010). 

4.  The criteria for a rating in excess of 20 percent for 
residuals of a left foot cold injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 40104, Diagnostic Code 7122 (2010). 

5.  The Veteran's claimed bilateral knee disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated June 2003, January 2006 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual veterans is no longer required in 
increased compensation claims).  

In this case, the Board finds that any notice error with respect 
to Vazquez did not affect the essential fairness of the 
adjudication as the Veteran has demonstrated actual knowledge of 
what was necessary to substantiate her claims for an increased 
rating.  Specifically, the November 2007 Statement of the Case 
(SOC) specifically noted the applicable rating criteria and this 
has been followed by three subsequent adjudications in August 
2008, December 2009 and February 2010.  As such, the Veteran had 
has a meaningful opportunity to participate in the development of 
his claim and the Board finds that no prejudice to the Veteran 
will result from proceeding with adjudication without additional 
notice or process.  

The Veteran was afforded several VA examinations during the 
pendency of this appeal.  The reports of the examinations reflect 
that the examiners reviewed the Veteran's medical records, 
recorded his current complaints, conducted appropriate physical 
examinations and rendered diagnoses and opinions consistent with 
the remainder of the evidence of record and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of his appeal.  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  However, in the decision below, the Board 
has reopened the Veteran's claim for service connection for an 
acquired psychiatric disorder, and therefore, regardless of 
whether the notice requirements have been met in this case, no 
harm or prejudice to the Veteran has resulted.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Acquired Psychiatric Disorder

As indicated above, the Veteran has presented claims for 
entitlement to service connection for several psychiatric 
disorders, including a nervous conditions, schizophrenia, 
posttraumatic stress disorder and depression.  The Veteran first 
filed a claim for entitlement to service connection for a nervous 
condition in April 1988.  A May 1988 rating decision denied 
entitlement to service connection for that condition, finding 
that there was no evidence of a psychosis in service or within 
one year of separation from service.  The Veteran was notified of 
that decision and of his appellate rights, but did not appeal 
that decision before the one year deadline.  The decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2000 the Veteran again filed a claim for entitlement to 
service connection for a nervous condition.  The RO characterized 
the Veteran's psychiatric disorder as schizophrenia and denied 
the claim in an April 2001 rating decision, finding that the 
first evidence of schizophrenia was from December 1986, several 
years after the Veteran's discharge from active service. The 
Veteran was notified of that decision and of his appellate 
rights, but did not appeal that decision before the one year 
deadline.  Accordingly, that decision is also now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2002 the Veteran filed a claim for entitlement to 
service connection for posttraumatic stress disorder.  A March 
2003 rating decision denied entitlement to service connection for 
that condition.  The Veteran submitted a Notice of Disagreement 
(NOD) with that decision in June 2003.  The RO issued a Statement 
of the Case (SOC) in July 2003, and the Veteran filed a 
Substantive Appeal (VA Form 9) in August 2003.  

In January 2006 the Veteran filed a claim for entitlement to 
service connection for depression.  A July 2006 rating decision 
denied entitlement to service connection for that condition, 
finding that the Veteran had not actually been diagnosed with 
depression.  The Veteran submitted a Notice of Disagreement (NOD) 
with that decision in August 2006.  The RO issued a Statement of 
the Case (SOC) in November 2007, and the Veteran filed a 
Substantive Appeal (VA Form 9) in August 2008.  

As noted above, the Board has determined that all of these claims 
are really claims for the same basic condition.  Accordingly, the 
Board has recharacterized the issues of entitlement to service 
connection for depression and entitlement to service connection 
for posttraumatic stress disorder (PTSD) to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability, variously diagnosed as depression, schizophrenia, a 
nervous condition and PTSD, pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  All of these claims 
are based on the same factual basis.  As such, it is appropriate 
for the Board to consider the claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).

Having so determined, the Board notes that a general rule, a 
claim shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  Under 38 C.F.R. § 3.156(a), new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to the 
April 2001 rating decision consists of private treatment records, 
VA treatment records, VA examination reports, and both written 
and oral statements from the Veteran.  This multitude of evidence 
indicates that the Veteran has been diagnosed with several 
psychiatric disorders.  Furthermore, it indicates that these 
conditions may be etiologically linked to service.  The Board has 
determined that this evidence is both new and material, in that 
it indicates the existence of a diagnosed condition which may or 
may not be related to the Veteran's service.  Accordingly, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  

Cold Injury Residuals of the Feet

The Veteran has also claimed entitlement to ratings in excess of 
20 percent for his service-connected left and right foot cold 
injuries.  Essentially, he contends that the ratings currently 
assigned do not reflect the severity of those conditions.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3. While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

In October 1998, service connection was granted for both left and 
right foot cold injury residuals.  A single 10 percent rating was 
assigned from January 10, 1997 to January 12, 1998, in accordance 
with the rating criteria at that time.  A 10 percent rating for 
each foot was granted from January 12, 1998.  In January 1999 the 
Veteran submitted a Notice of Disagreement (NOD), claiming 
entitlement to higher ratings.  A Statement of the Case (SOC) was 
issued in March 1999 and the Veteran filed a Substantive Appeal 
(VA Form 9) later that month.  The Veteran's claim came before 
the Board in December 2000 and September 2003, at which times it 
was remanded for further development.  In a June 2006 Board 
decision the Board granted entitlement to a single 30 percent 
rating from January 10, 1997, and entitlement to 20 percent 
ratings for each foot from January 12, 1998.  

The Veteran filed a claim for entitlement to ratings in excess of 
20 percent in January 2006.  The RO issued a rating decision in 
July 2006 denying entitlement to increased ratings.  The Veteran 
submitted a Notice of Disagreement (NOD) in August 2006.  A 
Statement of the Case (SOC) was issued in November 2007, and the 
Veteran filed a Substantive Appeal (VA Form 9) in August 2008.  

The relevant evidence of record in this case includes VA 
treatment records, VA examination reports and both written and 
oral statements from the Veteran.  

The Veteran was afforded a VA examination on this issue in July 
2006.  During that examination the Veteran reported that he was 
exposed to extremely cold temperatures for period of time and 
that since that time he has had symptoms related to his feet.  He 
reported a constant sensation of numbness, tingling, needle 
pricking and discomfort in his feet that becomes worse with 
activities such as walking.  He stated that if he walks more than 
two blocks he has to stop and rest because of discomfort.  He 
also reported that he wakes up at night with discomfort in his 
feet on average three times a night.  He indicated that he has to 
wear special shoes to improve this symptomatology.  Physical 
examination indicated that the Veteran used a cane and had an 
antalgic gait. Inspection of the feet showed some scaling with 
signs of tinea pedis.  The Veteran's feet were warm on palpation 
and there were no open sores of areas of infection.  Some 
irregular nails were noted, especially on the great toes, 
suggesting onychomycosis, and a lack of hair on the feet was 
noted.  Peripheral pulses were noted bilaterally as 4/5.  Sensory 
was noted as normal, with some hypersensitivity indicated.  

VA treatment records from May 2007 indicate that the Veteran was 
treated for painful elongated toenails.  No change in 
neurovascular status was indicated and no new lesions were noted.  
The Veteran's nails were noted as onychomycotic and elongated and 
debridement was advised.  VA treatment records from June 2007 
show an assessment of bilateral hammertoes passively correctable 
and a fungus infection.  It was noted that the Veteran did not 
have an orthopedic problem.  VA treatment records from January 
2008, May 2008 and October 2008 continue to show elongated 
toenails and onychomycosis greater than five.  

Private treatment records from February 2009 indicate treatment 
for painful ingrown nails of both feet.  Pain and difficulty when 
walking and standing were noted and debridement was performed.  
Later that month the Veteran underwent surgery for hammertoe 
deformity.  Several of the Veteran's toenails were also removed.  
Records from March and April 2009 indicate successful recovery.  

During the Veteran's August 2010 hearing before a Veterans Law 
Judge the Veteran stated that he does not receive ongoing 
treatment for his feet, but that he has constant pain which he 
treats with non-prescription medication.  He also reported 
numbness, tingling and burning, particularly when first waking 
up.  The Veteran noted that the skin on his feet had become scaly 
and dark, and that he wears special cushions in his shoes which 
do not help.  

The Veteran's residuals of cold injuries of the feet are rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Diagnostic Code 
7122 provides that cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity are rated 10 percent 
disabling.  Cold injury residuals of arthralgia or other pain, 
numbness or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis), are rated 20 percent 
disabling.  Cold injury residuals of arthralgia or other pain, 
numbness or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are rated 
30 percent disabling.  Note (1) to Diagnostic Code 7122 provides 
that amputations of the fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy are to be 
rated under other diagnostic codes.  Other disabilities that had 
been diagnose as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscular atrophy, etc., are to be rated 
separately, unless they are used to support a rating under 
Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides 
that each affected part (e.g., hand, foot, ear, nose) it to be 
rated separately and the ratings are to be combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.  

Applying the rating criteria to the facts of this case, the Board 
finds that the criteria for rating in excess of 20 percent for 
cold injury residuals of the Veteran's feet have not been met for 
any time during the applicable appeal period.  In this respect, 
medical evidence demonstrates that the Veteran's cold injury 
residuals were manifested by symptoms of intermittent numbness 
and nail abnormalities, but absent tissue loss, color changes, 
locally impaired sensation, hyperhydrosis or x-ray abnormalities.  
During his August 2010 hearing before a Veterans Law Judge the 
Veteran reported that the skin on his feet had dark spots, but 
this is not indicated during the Veteran's July 2006 VA 
examination, and the Veteran has stated that his feet are not any 
worse than indicated during that examination.  To the extent that 
this statement can be read to constitute evidence of color 
changes the Board finds that these statements are greatly 
outweighed by the actual clinical findings in this case.  

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's limitations and symptomatology 
are accounted for in the 20 percent ratings.  As such, the Board 
finds that the diagnostic code for cold injury residuals 
adequately describes the current disability level and 
symptomatology for the Veteran's service-connected foot 
disabilities.  Therefore, a referral for an extraschedular rating 
is not warranted.  

In sum, there is a preponderance of evidence against the claim 
for ratings in excess of 20 percent for the Veteran's service-
connected residuals of left and right foot cold injuries 
throughout the appeal period.   Hart v. Mansfield, 21 Vet. App. 
505 (2007). 


Bilateral Knee Arthritis

The Veteran has also claimed entitlement to service connection 
for bilateral knee arthritis, which he claims is due to his 
service-connected cold injury residuals.  Service connection may 
be established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of preexisting injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
on the one hand and the condition said to be proximately due to 
the service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998).  Secondary service connection may 
also be warranted for a non-service-connected disability when 
that disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with 
regard to a claim for secondary service connection, the record 
must contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. West, 
11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  

The Veteran first claimed entitlement to service connection for 
bilateral arthritis of the knees in January 2006.  A July 2006 
rating decision denied entitlement to service connection for that 
condition, finding that there was no evidence that the claimed 
condition exists.  The Veteran filed a Notice of Disagreement 
(NOD) with this decision in August 2006.  The RO issued a 
Statement of the Case (SOC) in November 2007 and the Veteran 
filed a Substantive Appeal (VA Form 9) in August 2008.  

The evidence of record consists of service treatment records, VA 
treatment records, a VA examination report and both written and 
oral statements from the Veteran.  The Veteran's service 
treatment records are entirely negative for any finding of or 
treatment for a knee condition of any type.  Furthermore, neither 
the Veteran's VA treatment records nor private treatment records 
submitted by the Veteran make any mention of a knee disorder of 
any type.  A June 2006 VA examination report indicates that a 
physical examination of the knees was performed.  The examiner 
stated that both knees showed symmetric findings and that range 
of motion was from zero to 130 degrees without effusion.  There 
was no also evidence of ligamentous laxity or instability.  The 
examiner diagnosed only arthralgia and stated that the 
examination was normal.  

The Veteran has not demonstrated any evidence of a current 
disability associated with his knees that is related to the 
Veteran's service or service-connected disabilities.  The Board 
has considered the Veteran's contentions, but finds that service 
connection is not warranted because there is no persuasive 
evidence that the Veteran actually has bilateral knee arthritis 
or any other knee disability.  As a lay person the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as whether or not the Veteran has 
bilateral knee arthritis.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Even according the Veteran's statements 
some probative value, they are outweighed by that of a medical 
professional who had access to the claims file.  See also 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this 
regard, it is noted that, "arthralgia" is defined as pain in a 
joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Significantly, arthralgia (pain) alone, without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

As there is a preponderance of evidence against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the Board finds that service connection for claimed 
bilateral knee disorder is not warranted. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the claim is allowed. 

Entitlement to a rating in excess of 20 percent for the Veteran's 
service-connected residuals of a left foot cold injury is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's 
service-connected residuals of a right foot cold injury is 
denied.  

Entitlement to service connection for the Veteran's claimed 
bilateral knee arthritis is denied. 


REMAND

The Veteran has also claimed entitlement to service connection 
for several other conditions, including degenerative disc disease 
of the spine, residuals of cold injury to the legs, residuals of 
cold injury to the hands, a dental condition, a skin condition 
and tendonitis of the right shoulder.   Furthermore, the Veteran 
has filed a claim for entitlement to a total rating due to 
individual unemployability (TDIU).

First, the Board notes that the claims of entitlement to service 
connection for a dental condition, a skin condition and 
tendonitis of the shoulder were first denied in a March 2003 
rating decision.  The Veteran submitted a Notice of Disagreement 
(NOD) with that rating decision in June 2003.  The RO issued a 
Statement of the Case (SOC) in July 2003 and the Veteran filed a 
Substantive Appeal (VA Form 9) in August 2003.  Since then the 
Veteran has submitted substantial amounts of medical and non-
medical evidence.  The RO has not issued a Supplemental Statement 
of the Case (SSOC) indicating review of this evidence.  
Accordingly, these issues must be remanded.  

Moving on, the Board notes that the Veteran has also claimed of 
entitlement to service connection for residuals of a cold injury 
to the legs and residuals of a cold injury to the hands, as well 
as entitlement to service connection for degenerative joint 
disease of the lumbar spine as secondary to his service-connected 
cold injuries.  The Board finds that the June 2006 and July 2006 
VA examinations provided to the Veteran in support of these 
claims are inadequate.  In this regard, the June 2006 VA examiner 
has stated that the Veteran has degenerative joint disease of the 
lumbar spine with osteophyte, and opined that there was no causal 
connection or relationship between that condition and the 
Veteran's service-connected cold injuries.  The exact nature of 
the Veteran's low back disability and the extent to which that 
condition may have been caused or aggravated by the Veteran's 
service or service-connected disabilities are still unclear.  

The Board also notes that the July 2006 VA examiner's impression 
was a cold injury to the upper and lower extremities.  However, 
that examiner did not elaborate on that assessment.  The precise 
nature of any residuals from that cold injury related to the 
Veteran's arms and legs is still unknown and the examiner did not 
indicate whether any such residuals are related to the Veteran's 
service.  

Accordingly, the evidence of record is insufficient for the Board 
to render a decision on the claim.  Additional development of the 
medical evidence and adjudication on these bases is therefore 
indicated.  The questions indicated require further investigation 
by a medical professional, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

With regard to the reopened claim for entitlement to service 
connection for an acquired psychiatric disorder, the Board notes 
that further action on this issue is also necessary prior to 
final appellate review.  The precise nature of the Veteran's 
contentions regarding his claim for entitlement to service 
connection for an acquired psychiatric disorder are still 
unclear.  The Veteran should be advised that his claim for an 
acquired psychiatric disorder has been consolidated in accordance 
with Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thereafter, the Veteran 
should be scheduled for a comprehensive VA examination to 
determine the nature and etiology of any and all acquired 
psychiatric disorders, including but not limited to 
schizophrenia, depression, posttraumatic stress disorder and any 
nervous condition.  

As a final matter, the Board also points of that, as any decision 
with respect to the claims for service connection may affect the 
Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for service connection.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the claims 
should be considered together, it follows that, any Board action 
on the TDIU claim, at this juncture, would be premature. Hence, a 
remand of this matter is warranted, as well.

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain pertinent 
treatment records from any other providers 
who may have evaluated the disabilities at 
issue in this remand.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.  
In addition, the Veteran should be notified 
of the precise status of each of his claims 
dealt with in this decision, including the 
consolidation of the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  

2.  The RO/AMC should consider the additional 
evidence associated with the claims file with 
regard to the Veteran's claims of entitlement 
to service connection for a dental condition, 
a skin condition and tendonitis of the 
shoulder.  The RO/AMC should also undertake 
any additional development indicated by that 
evidence and fully details all steps taken.  

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology of 
his degenerative joint disease of the lumbar 
spine.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished and the 
claims file should be made available to and 
be reviewed by the examiner prior to the 
examination.  The examiner is specifically 
asked to determine whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's low back 
disorder is related to active service, or is 
related to or has been aggravated by any of 
the Veteran's service-connected disabilities.  
A complete rationale for each opinion offered 
should be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

4.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology of 
his any cold injury residuals related to the 
Veteran's arms and legs.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished and the claims file should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should precisely stated the nature 
of any cold injury residuals pertaining to 
the Veteran's arms and legs and is 
specifically asked to determine whether it is 
at least as likely as not (50 percent or 
greater probability) that any such residuals 
are related to active service, or any event 
therein.  A complete rationale for each 
opinion offered should be included in the 
report and an explanation of the principles 
involved would be of considerable assistance 
to the Board.  Specifically, that rationale 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the Veteran.

5.  Thereafter, the RO/AMC should schedule 
the Veteran for a comprehensive VA 
psychiatric examination.  Any verified 
stressor should be clearly identified for the 
examiner.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The examiner should identify any 
psychiatric disorders currently demonstrated 
by the Veteran and explain how the diagnostic 
criteria under the DSM-IV supports the 
diagnosis or diagnoses.  The examiner must 
then state whether it is at least as likely 
as not (i.e., 50 percent probability or 
greater) that any identified current 
psychiatric disorder is related to active 
military service.

7.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  In addition, 
the RO/AMC should readjudicate the claim for 
a TDIU.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


